DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9, 11-12, 15-16, 18, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim (USPN 10110515).
Kim teaches a brush with a core section (36) that includes two legs twisted about one another in a helical configuration (col. 6, lines 21-24).  The core section has a proximal end and a distal end and a tip (16) formed on the distal end.  There are a plurality of discs (20) slidably received on the core section and the discs define a brush head (figure 15).
With regards to claim 2, the tip forms a position stop preventing the discs from sliding off the distal end of the core section.
With regards to claim 6, the core section is made from a metal (col. 6, lines 43-45).  
With regards to claim 9, the plurality of discs are additively manufactured or molded element having bristles (26).
With regards to claim 11, Kim teaches a method of making a brush comprising the steps of providing a core section with a plurality of leg portions (36) twisted in a helical configuration, a proximal end, a distal end and a tip (16) on the distal end.  Positioning a bristle element (20) on the core section and has at least one through bore through which the core extends (32).  The tip forms a position stop to prevent the bristle element from sliding off the distal end of the core section.
With regards to claim 15, the bristles can be trimmed to shape the bristles (col. 6, lines 66-col. 7, line 10).
With regards to claim 16, Kim teaches a method of making a brush comprising the steps of providing a core section having a proximal end, a distal end and a tip (16) on the distal end.  Positioning a bristle element (20) on the core section and has at least one through bore through which the core extends (32).  The tip forms a position stop to prevent the bristle element from sliding off the distal end of the core section.
With regards to claim 18, the bristle element comprises a plurality of disc elements (figure 17).
With regards to claim 20, the bristles can be trimmed to shape the bristles (col. 6, lines 66-col. 7, line 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (‘515).
Kim teaches all the essential elements of the claimed invention, including that the tip has a diameter greater than a diameter of the core section (figure 2 shows that the tips diameter is equal to the diameter of the discs and the core fits within the discs and therefore the tip must be larger than the core) (claim 4), however fails to teach that the tip is spherical (claim 3) and that the tip and core are homogeneous (claim 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the tip so that it is spherical since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed invention is not patentable.  Further, modifying the shape to be spherical would prevent any unnecessary pain if the user accidentally poked themselves in the eye with the tip.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so that the tip and core are homogeneous to allow for easier and quicker production of the device. 
Claim 10, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (‘515) in view of Gueret (USPN 7121284).  
Kim teaches all the essential elements of the claimed invention however fails to teach that the brush head is shaped by bending a portion of the core section.  Gueret teaches a brush that is shaped by bending (figure 12) at an angle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so that the brush can be bent as taught by Gueret to allow for a better shape match when applying makeup.  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (‘515) in view of Thorne (PGPub 201000319720).  
Kim teaches all the essential elements of the claimed invention however fails to teach that the tip is formed from melting a distal end of the core section.  Thorne teaches a brush with a tip (31) that is formed by thermo welding (paragraph 0040).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so that the tip is formed by melting as taught by Thorne to create an end that is smooth and will not scratch.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,10 and 14 of U.S. Patent No. 11304505. Although the claims at issue are not identical, they are not patentably distinct from each other because they claims of ‘505 fully encompass the claims of the present invention.



Allowable Subject Matter
Claims 7-8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 and 13 include the limitation of the core section having a plurality of bristles anchored between the pluralities of leg portions.  There are several prior art references, such as Bickford (USPN 8136536), that teach bristles being secured between leg portions of the core section, however the references fail to teach discs in addition to the bristles.  
It would not have been obvious to modify the prior art to achieve the claimed invention since there is no teaching to do so.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723